t c memo united_states tax_court gregory dwight goosby sr petitioner v commissioner of internal revenue respondent docket no 22731-17l filed date gregory dwight goosby sr pro_se martha jane weber and william w kiessling for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs issued the notice to facilitate collection of petitioner’s unpaid federal_income_tax liability for the question presented is whether the appeals officer abused her discretion in rejecting petitioner’s proposal of an installment_agreement offering payments of dollar_figure per month respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on respondent’s motion papers including the attached declaration and exhibits see rule b petitioner resided in tennes- see when he filed his petition for petitioner filed a delinquent form_1040 u s individual_income_tax_return on which he reported but did not pay a tax_liability of dollar_figure in ex- cess of his withholdings as of date his unpaid tax_liability includ- ing additions to tax and interest was dollar_figure on date in an effort to collect this liability the irs sent him a notice_of_intent_to_levy and your right to a hearing petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in which he expressed interest in an installment_agreement ia calling for payments of dollar_figure per month his case was assigned to a settlement officer so from the irs appeals_office on date the so sent him a letter acknowledging receipt of his cdp request and scheduling a tele- phone hearing for date she attached a proposed ia under which peti- tioner would discharge his federal tax_liabilities for all open years then almost dollar_figure with monthly payments of dollar_figure she based this proposal upon an analysis of petitioner’s financial situation that an irs compliance officer had per- formed less than a year previously before the hearing the so verified that all applicable legal and adminis- trative procedures had been satisfied she confirmed that the irs had proper- ly assessed the tax for the irs had mailed a notice_and_demand for pay- ment to petitioner’s last_known_address and petitioner had an outstanding bal- ance due when the levy notice was issued 2petitioner also checked the box for lien withdrawal but the irs had not filed a notice_of_federal_tax_lien for the hearing was held as scheduled during the hearing petitioner did not challenge his underlying liability for instead he asked that the so recon- sider his dollar_figure-per-month offer in light of his recent switch to a lower paying job the so acknowledged that changed circumstances could alter petitioner’s ability to pay and requested that he submit a new form 433-a collection information statement for wage earners and self-employed individuals with recent pay stubs from his current employer petitioner submitted updated financial information shortly after the hearing and the so used this information to recalculate his ability to pay she determined that he had gross monthly income of dollar_figure and total allowable monthly expenses of dollar_figure in making the latter calculation the so determined that petitioner had claimed several expense items that exceeded the amounts allowable to him as a resident under age of a one-person household in shelby county tennessee subtracting petitioner’s allowable expenses from his monthly income the so de- termined that he had the ability to pay the irs dollar_figure per month on date the so sent petitioner a proposed ia under which he would discharge his federal tax_liabilities for all open years by paying dollar_figure per 3petitioner attempted to challenge his tax_liability for the so ex- plained that she could not address his underlying liability for that year because it was not a subject of the levy notice month until the liabilities were satisfied the so requested that he respond to her proposal within two weeks he received the so’s proposal and was unwilling to make payments that large but instead of directing his response to the so he filed a petition with this court goosby v commissioner t c dkt no filed date the so having received no response from petitioner by the deadline she had set decided to close the case on date the irs issued petitioner a notice_of_determination stating since you offered to pay much less than your ability to pay your installment_agreement request has been rejected and the levy sustained on date respondent filed a motion to dismiss the case at docket no for lack of jurisdiction urging that the petition was prema- ture on date petitioner filed an objection to that motion and attached a copy of the notice_of_determination he had recently received we treated his ob- jection as a petition seeking review of that notice dismissed for lack of jurisdic- tion the case at docket no and filed his petition in docket no as an amendment to petition in the instant case on date respond- ent moved for summary_judgment in the instant case and petitioner timely re- sponded to that motion discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite how- ever the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that there are no material facts in dispute and that this case is appropriate for sum- mary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where as here the taxpayer’s underlying tax_liability is not before us we review the irs’ decision for abuse_of_discretion only 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law holloway v commissioner tcmemo_2007_175 94_tcm_25 aff’d 322_fedappx_421 6th cir c analysis in determining whether the so abused her discretion we consider whether she properly verified that the requirements of any applicable law or admin- istrative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of peti- tioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so clearly satisfied all three requirements 4although petitioner does not challenge his underlying liability for he seeks to contest his liability for but he did not and could not raise a prop- er challenge to that liability during the cdp hearing because it was not for a tax period specified on the cdp_notice see sec_301_6330-1 q a-e2 pro- ced admin regs he is thus precluded from challenging his liability in this case see 140_tc_173 sec_6159 authorizes the commissioner to enter into an ia if he deter- mines that it will facilitate full or partial collection of a taxpayer’s unpaid liability see 140_tc_173 subject_to an excep- tion not relevant here the decision to accept or reject an installment_agreement lies within the commissioner’s discretion see kuretski v commissioner tcmemo_2012_262 104_tcm_295 n aff’d 755_f3d_929 d c cir sec_301_6159-1 c i proced admin regs petitioner contends that the so abused her discretion by rejecting his proposal of an ia requiring monthly payments of dollar_figure we disagree petitioner contends that the so’s proposal of an ia requiring payments as high as dollar_figure per month would not allow him to pay his basic living_expenses but he identifies no error in her calculation of his allowable expenses or his gross monthly income he asserts that the so took insufficient account of his difficulty reentering the workforce after being released from prison in but the so took full account of his reduced earning capacity when she recalculated his ability to pay on the basis of the paychecks he was receiving from his current employer that recalculation showed that petitioner could pay dollar_figure per month versus the dollar_figure he offered petitioner contends that the so erred by allowing him monthly transporta- tion expenses that were lower than his out-of-pocket costs but out-of-pocket ex- penditures are not controlling a settlement officer considering an ia is instructed to allow only necessary expenses as determined using national and local stand- ards internal_revenue_manual irm pt date see melasky v commissioner t c __ __ slip op pincite date citing thompson t c pincite see also sec_7122 ordinarily settlement officers are directed to allow transportation_expenses equal to the lesser sec_6343 provides that the secretary shall release a levy if he determine s that such levy is creating an economic hardship due to the financial condition of the taxpayer see sec_301_6343-1 proced admin regs in 133_tc_392 we held that it would be an abuse_of_discretion for a settlement officer to sustain a levy in circumstances where the statute would require its immediate release on economic hardship grounds petitioner brought to the so’s attention his temporary absence from the workforce due to his incarceration and his efforts to care for his wife who had died from cancer two years previously but he did not demonstrate economic hardship due to his financial condition see sec_6343 we have previously rejected contentions of economic hardship where as here the so made no finding of economic hardship and the taxpayer’s financial information showed that he could pay some monthly amount toward his outstanding liability link v commissioner tcmemo_2013_53 105_tcm_1362 see also 124_tc_165 rejecting a taxpayer’s attempts to redefine ‘hardship’ in a manner different from that set forth in the regulations and irm aff’d 454_f3d_782 8th cir of the local standard or the amount the taxpayer actually paid irm pt date see lloyd v commissioner tcmemo_2017_60 113_tcm_1287 an so does not abuse her discretion by employ- ing the local standard where as here the taxpayer has failed to show that the amount allowed is inadequate to meet his basic living_expenses see lloyd t c m pincite9 doonis v commissioner tcmemo_2014_168 108_tcm_193 aldridge v commissioner tcmemo_2009_276 98_tcm_523 even if petitioner were allowed the additional expenses that he claims his monthly ability to pay would still far exceed the dollar_figure that he offered the so re- jected that offer and made a counterproposal to which petitioner never responded instead he ceased all communication with the so under such circumstances we cannot find that she abused her discretion in closing the case and sustaining the collection action 6petitioner asserts that his housing and utility expenses have recently in- creased above the amounts allowed by the so the so allowed him of the housing and utility expenses that he claimed at the cdp hearing and she did not abuse her discretion in doing so to reflect the foregoing an appropriate order and decision will be entered for respondent
